DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on January 19, 2021, in which claims 1, 10, 11 and 20 are amended, claims 2-9 and 12-19 are canceled, claims 21-28 are new, and claims 1, 10, 11 and 20-28 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on January 19, 2021, with respect to Claims 1, 10, 11 and 20-28 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1 and 11, applicants argue that Patel (US 2016/0267715 A1), Spitzer (US 2016/0240013 A1), Mishra et al. (US transmitting, to a display device, a first frame including a first foveal image of the plurality of foveal images and a first FFOV image of the plurality of FFOV images; and transmitting, to the display device, a second frame including a second FFOV image of the plurality of FFOV images and a second foveal image of the plurality of foveal images, wherein the first foveal image represents the foveal region of the second FFOV image, and wherein the first foveal image is configured to be displayed concurrently with the second FFOV image on a first display of the display device. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1 and 11, since in Berstis (US 2004/0003409 A1) teaches (“The remote camera host server (36) is provided with a control interface to a gimbal drive (37) upon which two web cams (38a, 38b) are mounted with the same center line of sight such that a first camera (38a) is focused upon the foveal field of view ("FOV"), and the second camera (38b) is focused upon the broader, full FOV.” [0064] “the host implements the appropriate control signal changes to move (58) the camera(s) (38a, 38b) in the appropriate direction by the appropriate amount. Then, a new high resolution frame of digital image is captured (500) from the foveal camera, and a low resolution image is captured (501) from the peripheral camera. The image data of the foveal FOV is then "overlaid" on the image data of the peripheral view by inserting it into the data set of the peripheral field of view image or otherwise associating it with the peripheral field of view image data set.” [0077] “the image data set having full resolution data in the foveal area and reduced resolution data in the peripheral are is transmitted (502) to the waiting (53) client, which then displays (54) the image to the viewer on the computer .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 10, 11, 20-23 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel (US 2016/0267715 A1) in view of Berstis (US 2004/0003409 A1).
9.	With reference to claim 1, Patel teaches A method comprising: receiving image data from an image source; (“The VR console 110 provides media to the VR headset 105 for presentation to the user in accordance with information received from one or more of: the VR headset 105, and the VR input interface 140. Examples of VR consoles 110 include computers, video game consoles, and other computing devices. In the example shown in FIG. 1, the VR console 110 includes an interface 142, an application store 145, an eye tracking module 150, and a virtual reality (VR) engine module 155. The interface 142 sends data to and receives data (e.g. image data, gaze data) from the virtual reality headset 105 via the wired connection 190.” [0035-0036]) Patel also teaches rendering a plurality of full field-of-view (FFOV) images using based on the image data; identifying a respective foveal region in each of the plurality of FFOV images; rendering a plurality of foveal images based on the image data, (“One example of an eye tracking sensor 118 is a camera that captures infrared light reflected off the pupil of the eye with an image sensor, and which generates gaze data in the form of captured images. The gaze data is then transmitted to the virtual reality console 110, where the images are processed by the eye tracking module 150 to extract gaze direction from changes in reflections. The gaze direction is 
Patel does not explicitly teach each of the foveal images represents the foveal region of a respective FFOV image, and wherein each of the foveal images has a higher resolution than the foveal region of the one FFOV image it represents ; transmitting, to a display device, a first frame including a first foveal image of the plurality of foveal images and a first FFOV image of the plurality of FFOV images; and transmitting, to the display device, a second frame including a second FFOV image of the plurality of FFOV images and a second foveal image of the plurality of foveal images, wherein the first foveal image represents the foveal region of the second FFOV image, and wherein the first foveal image is configured to be displayed concurrently with the second FFOV image on a first display of the display device. This is what Berstis teaches (“The remote camera host server (36) is provided with a control interface to a gimbal drive (37) upon which two web cams (38a, 38b) are mounted with the same center line of sight such that a first camera (38a) is focused upon the foveal field of view ("FOV"), and the second camera (38b) is focused 
10.	With reference to claim 10, Patel teaches each foveal image of the plurality of foveal images has a same resolution as and encompasses a smaller display area than the FFOV image it represents. (“The VR console 110 then generates 1135 image data for display at the VR headset 105. In each image frame, part of the image data is for the reduced resolution region 620 of the display, and part of the image data is for the full resolution region 610 of the display. The VR console 110 transmits 1140 the image data to the VR headset 105. The VR headset 105 processes 1145 the image data in accordance with the resolution configuration data. The processing includes upscaling portions of the image data corresponding to the reduced resolution region 620 of the display, and not upscaling portions of the image data corresponding to the full resolution region 610 of the display. The VR headset 105 then displays 1150 an image that has a full resolution region 610 and a partial resolution region 620 by providing the image data to the data drivers 350 and 352.” [0088])
11.	With reference to claim 21, Patel does not explicitly teach the first frame is transmitted at a first time, and wherein the second frame is transmitted at a second time subsequent to the first time. This is what Berstis teaches (“the image data set having full resolution data in the foveal area and reduced resolution data in the peripheral are is transmitted (502) to the waiting (53) client, which then displays (54) the image to the viewer on the computer display (32).The change in viewing perspective or angle of the cameras should now match the new position of the viewer's eyes. In the case of full-motion video transmission from the cameras to the client, the server process 
12.	With reference to claim 22, Patel does not explicitly teach the first foveal image is concatenated with the first FFOV image in the first frame, and wherein the second FFOV image is concatenated with the second foveal image in the second frame. This is what Berstis teaches (“the image data set having full resolution data in the foveal area and reduced resolution data in the peripheral are is transmitted (502) to the waiting (53) client, which then displays (54) the image to the viewer on the computer display (32).The change in viewing perspective or angle of the cameras should now match the new position of the viewer's eyes. In the case of full-motion video transmission from the cameras to the client, the server process may simply return to capture (500) and process (501, 503) the next frame of video from the cameras, sending (502) those to the client for display. In this arrangement, the change of gimbal position becomes "event driven" by the receipt of a new position command from the client, which causes the cameras to be repositioned prior to the capturing and processing of the next frame of image data.” [0081-0082]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
13.	With reference to claim 23, Patel does not explicitly teach transmitting, to the display device, a third frame including a third foveal image of the plurality of foveal images and a third FFOV image of the plurality of FFOV images, wherein the second foveal image represents the foveal region of the third FFOV image. This is what Berstis teaches (“the host implements the appropriate control signal changes to move (58) the camera(s) (38a, 38b) in the appropriate direction by the appropriate amount. Then, a new high resolution frame of digital image is captured (500) from the foveal camera, and a low resolution image is captured (501) from the peripheral camera. The image data of the foveal FOV is then "overlaid" on the image data of the peripheral view by inserting it into the data set of the peripheral field of view image or otherwise associating it with the peripheral field of view image data set.” [0077] “the image data set having full resolution data in the foveal area and reduced resolution data in the peripheral are is transmitted (502) to the waiting (53) client, which then displays (54) the image to the viewer on the computer display (32).The change in viewing perspective or angle of the cameras should now match the new position of the viewer's eyes. In the case of full-motion video transmission from the cameras to the client, the server process may simply return to capture (500) and process (501, 503) the next frame of video from the cameras, sending (502) those to the client for display. In this arrangement, the change of gimbal position becomes "event driven" by the receipt of a new position command from the client, which causes the cameras to be repositioned prior to the capturing and processing of the next frame of image data.” 
14.	Claim 11 is similar in scope to claim 1, and thus is rejected under similar rationale. Patel additionally teaches A device, comprising: an input, a rendering engine, an image transport interface (“The system environment 100 shown by FIG. 1 comprises a VR headset 105 and a VR input interface 140 that are each coupled to the VR console 110 through wired connections 190 and 192.” [0025] “The electronic display 115 displays images to the user in accordance with image data received from the VR console 110.” [0029], Fig. 1)
15.	Claim 20 is similar in scope to claim 10, and thus is rejected under similar rationale.
16.	Claims 25-27 are similar in scope to claims 21-23, and they are rejected under similar rationale.
17.	Claims 24 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel (US 2016/0267715 A1) and of Berstis (US 2004/0003409 A1), as applied to claims 1, 11, 23, 26 and 27 above, and further in view of Spitzer (US 2016/0240013 A1).
18.	With reference to claim 24, the combination of Patel and Berstis does not explicitly teach the second foveal image is configured to be displayed concurrently with the third FFOV image on a second display of the display device. This is what Spitzer teaches (“the first display 320 and the second display 325 can be different in 
19.	Claim 28 is similar in scope to claim 24, and thus is rejected under similar rationale.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619